Citation Nr: 9929077	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
beyond November 30, 1996 pursuant to 38 C.F.R. §§ 4.29, 4.30 
(1999) based upon convalescence following surgery for a 
service-connected foot disability.

2.  Entitlement to an extension of a temporary total rating 
beyond December 31, 1997, pursuant to 38 C.F.R. §§ 4.29, 4.30 
(1999) based upon convalescence following surgery for a 
service-connected foot disability.

3.  Entitlement to an increased evaluation for metatarsalgia 
of the right foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increase evaluation for status post 
screw removal of the left great toe with elevating osteotomy 
of the left third metatarsal and left hallux, currently 
evaluated as 10 percent disabling. 
 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Los Angeles,  California, Regional 
Office (RO).  This matter was remanded in June 1999. 

The claims for entitlement to increased evaluations for 
metatarsalgia of the right foot and status post screw removal 
of the left great toe with elevating osteotomy of the left 
third metatarsal and left hallux are addressed in the remand 
portion of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The evidence establishes that following surgery for a 
service-connected left foot disability in September 1996, the 
veteran required a period of convalescence until March 1, 
1997. 

3.  The evidence establishes that following surgery for a 
service-connected left foot disability in November 1997, the 
veteran required a period of convalescence from November 18, 
1997 to April 13, 1998. 


CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation due to 
convalescence, from September 19, 1996 through February 1997, 
have been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
4.29, 4.30 (1999). 

2.  The criteria for a temporary total evaluation due to 
convalescence, from November 18, 1997 through April 13, 1998, 
have been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
4.29, 4.30 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for metatarsalgia, bilateral, and multiple 
plantar calluses was established in January 1977.  A 10 
percent disability evaluation was assigned effective January 
24, 1977.  The award was based on service medical records 
which show treatment for multiple plantar calluses beginning 
in April 1975. 

In a March 1992 rating decision, the RO assigned a 10 percent 
evaluation to metatarsalgia of the right foot, postoperative, 
with plantar calluses effective February 1, 1987 and May 1, 
1992.  A 10 percent evaluation was assigned to metatarsalgia 
of the left foot, post operative, with plantar calluses 
effective May 1, 1992.  

VA hospitalization records, dated in September 1996, indicate 
that the preoperative and postoperative diagnoses were 
painful, intractable plantar keratomas.  The veteran 
underwent elevating osteotomies of the left second and fourth 
metatarsals and the right third metatarsal.  

An October 25, 1996 VA treatment record reveals that the 
veteran reported having little improvement in pain.  The 
veteran received physical therapy, two times, that week.  He 
canceled an appointment on October 26.  His treatment 
consisted of a TENS unit to the bilateral feet, for thirty 
minutes.  It was noted that there was no progress to report 
and the veteran continued with his present symptoms.  

An October 31, 1996 VA treatment record reveals that the 
veteran received physical therapy from October 21 to October 
31.  The goal was to decrease bilateral foot pain; this goal 
was met through the use of a TENS unit.  The veteran was 
ordered a TENS unit and no further intervention was needed.  
He was discharged from physical therapy.  

A November 1, 1996 VA treatment record indicates that the 
veteran had begun walking and he was still using post-
operative shoes.  He reported that his pain was decreasing 
and that he still had some swelling.  He stated that he was 
not using any pain medications.  Examination revealed that 
the surgery sites were healed.  The scars were within normal 
limits.  There was minimal edema and no erythema.  The 
veteran was able to move all digits and he had good strength.  
The assessment was healing eight weeks status post bilateral 
metatarsal surgery, doing well.  It was recommended that the 
veteran increase activity and return to normal shoe gear.  
The veteran was scheduled for a appointment for orthotics 
casting. 

A treatment record from a county detention center, dated 
January 12, 1997, reflects an assessment of pain of the 
bilateral feet and multiple surgeries of the bilateral feet.  
Advil was administered.  A January 21, 1997 treatment record 
indicates that the veteran requested his own shoes or blue 
tennis shoes.  It was noted that he had multiple surgeries on 
his bilateral feet.  The veteran stated that he should be 
wearing orthotics.  He ambulated with a steady gait.  No limp 
or deformities were noted.       

A March 6, 1997 VA treatment record indicates that the 
veteran returned to the clinic for FTO casting.  It was noted 
that the veteran had been incarcerated and had been unable to 
return to the clinic.  The veteran stated that he was walking 
well and occasionally, he had some pain, and swelling in the 
left ankle.  The assessment was that the veteran was doing 
well status post bilateral foot surgery, plantar keratomas 
much improved.  The veteran was released to go back to work 
and full activity.  The podiatrist noted that the veteran 
should receive disability from September 19, 1996 to March 1, 
1997. 

A March 1997 rating decision assigned a 100 percent 
evaluation from September 19, 1996 to December 1, 1996 based 
upon surgical or other treatment necessitating convalescence.  
The 10 percent evaluation was continued effective December 1, 
1996 for the metatarsalgia of the left foot with plantar 
calluses.  

An April 1997 rating decision denied an extension of the 
temporary total evaluation beyond November 30, 1996.  

An April 11, 1997 VA outpatient podiatry treatment record 
indicates that the veteran had bilateral foot surgery on 
September 19, 1996 and his disability should have ended on 
March 1, 1997.  It was noted that the veteran was placed in a 
wheel chair during part of this time and had been casted for 
orthotics.  He was still waiting for them to arrive.  

An April 1997 VA outpatient podiatry treatment record 
indicates that the veteran returned for a follow-up 
appointment status post the bilateral metatarsal surgery.  
The veteran reported that the callosus were less since the 
surgery.  It was noted that the veteran ambulated with a limp 
in tennis shoes.  Examination revealed that the veteran had a 
good fit and length of the orthotics.  There were no open 
lesions.  The assessment was calluses.      

VA treatment records indicate that on November 18, 1997, the 
veteran underwent an arthrodesis of the first and fourth toes 
on the left and arthroplasty of the fifth toe on the left.  
It was noted that the expected time to return to full 
activities was approximately three months.   

A February 2, 1998 VA examination report reflects a diagnosis 
of status post multiple foot surgeries with the most recent 
surgery being a left great toe interphalangeal fusion from 
which the veteran was still recovering.  It was noted that 
the fusion position appeared to be within acceptable limits, 
although bony union had not yet occurred across the fusion 
site.  The examiner noted that the veteran reported having 
significant difficulty walking a prolonged distance which 
might preclude him from doing physical activities and labor, 
but which should not prevent him from doing sedentary type 
work.     

A February 3, 1998 VA outpatient podiatry treatment record 
reveals that the VA podiatrist indicated that the veteran 
requested a note with respect to surgery in September 1996.  
The veteran indicated that his disability was stopped when 
his January 1997 podiatry appointment was missed.  The VA 
podiatrist indicated that upon review of the veteran's chart, 
he found nothing to suggest that this significantly altered 
the veteran's recovery, however, he was not the veteran's 
treating physician at the time.   

A February 12, 1998 VA outpatient podiatry treatment record 
indicates that the veteran had no complaints.  Examination of 
the incision revealed no signs of infection, erythema, or 
edema.  X-ray revealed that there was no sign of fusion of 
the proximal interphalangeal joint of the left fourth toe.  
The assessment was status post six weeks, left fourth hammer 
toe surgery for fusion of the proximal interphalangeal joint, 
no signs of infection or complications.  

A February 24, 1998 VA outpatient treatment record indicates 
that the veteran was using Canadian crutches; he reported 
that he was non-weightbearing on the left leg.  The veteran 
was wearing a cast boot. 

A March 1998 rating decision assigned a temporary total 
rating for the periods of November 18, 1997 to December 31, 
1997, based upon surgical and other treatment necessitating 
convalescence.  

A March 12, 1998 VA physical therapy treatment record 
indicates that the veteran had left foot pain.  It was noted 
that the veteran had multiple surgeries on his foot and the 
scars were well-healed.  There was no indication that the 
veteran was on crutches.  The veteran underwent physical 
therapy for an unrelated disorder. 

A March 30, 1998 VA outpatient podiatry treatment record 
indicates that the veteran complained of painful calluses at 
the bottom of his feet.  He also complained of soreness and a 
feeling of screw irritation in the left great toe.  He 
indicated that the soreness had been there since the surgery 
in November 1997 and it was worse with weight-bearing.  

An April 24, 1998 VA treatment record reveals that the VA 
podiatrist indicated that the veteran had surgery on November 
18, 1997 and his treatment was not complete.  He indicated 
that the veteran had been awaiting orthotics and scheduling 
for the surgery on April 14, 1998.  It was felt that he 
should have been on convalescence from the time of the 
November surgery.  

An April 1998 VA operation report indicates that the veteran 
underwent removal of a screw from the left hallux, removal of 
a screw from the left first metatarsal, and elevating 
osteotomy of the left third metatarsal.  

Pertinent Law and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  
The temporary total rating will be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care) or effective the last 
day of the month of termination of treatment or observation 
for the service-connected disability.  Id.  The total 
hospital rating, if convalescence is required, may be 
continued for periods of 1, 2, or 3 months in addition to the 
period of hospitalization.  Id.  Extension of periods of 1, 2 
or 3 months beyond the initial 3 months may be made upon 
approval of the Adjudication Officer.  Id.  

A temporary total disability rating will be assigned when it 
is established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  38 C.F.R. § 4.30(a) (1999). 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

I. Entitlement to an Extension of a Temporary Total Rating 
beyond November 30, 1996, pursuant to 38 C.F.R. §§ 4.29, 
4.30, based upon Convalescence following Surgery for a 
Service-Connected Foot Disability.  

The medical evidence of record establishes that the veteran 
underwent surgery for his service-connected left foot 
disability in September 1996.  VA hospitalization records, 
dated in September 1996, indicate that the veteran's 
preoperative and postoperative diagnoses were painful, 
intractable plantar keratomas.  He underwent elevating 
osteotomies of the left second and fourth metatarsals and the 
right third metatarsal.  

Review of the record further reveals that the veteran 
received postoperative follow-up care at the VA medical 
center in October and November 1996.  VA treatment records, 
dated in October 1996, indicate that the veteran received 
physical therapy for his left foot and used a TENS unit.  It 
was noted that the veteran experienced foot pain.  The VA 
treatment records, dated in November 1996, indicate that the 
veteran was still using post-operative shoes and had begun 
walking.  It was recommended that the veteran increase 
activity and return to normal shoe wear.  

The evidence of record shows that the veteran did not receive 
any other follow-up care at the VA medical center until March 
1997 due to incarceration.  The county detention medical 
records indicate that in January 1997, the veteran reported 
having bilateral foot pain.  A March 6, 1997 VA treatment 
record reveals that the veteran returned to the podiatry 
clinic for follow-up care.  He reported that he was walking 
well and he had occasional pain.  Significantly, the 
podiatrist indicated that the veteran should receive 
disability from September 19, 1996 to March 1, 1997.  In an 
April 1997 VA treatment record, the podiatrist indicated that 
the veteran's disability should end on March 1, 1997, since 
the veteran had been placed in a wheel chair during that 
time, had been casted for orthotics, and he was still 
awaiting for the orthotics to arrive.  

There is no competent medical evidence of record to rebut the 
medical opinion that the veteran required convalescence until 
March 1, 1997.  Thus, the Board finds that the criteria for a 
temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 
for hospitalization and convalescence, from September 19, 
1996 to March 1, 1997, have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.29, 4.30.  

In summary, a temporary total rating due to hospitalization 
and convalescence, from September 19, 1996 through February 
1997, is warranted for the reasons discussed above. 

II.  Entitlement to an Extension of a Temporary Total Rating 
beyond December 31, 1997, pursuant to 38 C.F.R. §§ 4.29, 4.30 
based upon Convalescence following Surgery for a Service-
Connected Foot Disability.

The medical evidence of record establishes that the veteran 
underwent surgery for his service-connected left foot 
disability in November 1997.  He underwent an arthrodesis of 
the first and fourth toes on the left and an arthroplasty of 
the fifth toe on the left.  The veteran was awarded a 
temporary total evaluation based upon convalescence following 
this surgery until December 31, 1997.  The veteran asserts 
that the temporary total evaluation should be extended to 
April 14, 1998, the date that he again underwent surgery on 
his left great toe.  

Review of the record reveals in a November 1997 VA treatment 
record, the veteran's podiatrist noted that following the 
November 1997 surgery, the expected time until the veteran 
returned to full time activities was approximately three 
months.  The evidence of record shows that after the November 
1997 surgery, the veteran received follow-up care for the 
service-connected left foot disability from November 1997 to 
December 1997.  

The Board finds that subsequent to December 1997, the 
veteran's service-connected left foot disability was not yet 
completely healed after the November 1997 surgery.  A 
February 1998 VA examination report indicates that the 
veteran was still recovering from the left great toe 
interphalangeal fusion.  The February 1998 VA examination 
report indicates that the fusion position after the surgery 
on the left great toe appeared to be within acceptable 
limits, but bony fusion had not yet occurred at that site.  
The examiner indicated that the veteran reported having 
significant difficulty walking a prolonged distance which 
might preclude him from doing physical activities and labor, 
but which should not prevent him from doing sedentary type 
work.  A February 24, 1998 VA outpatient podiatry treatment 
record indicates that the veteran was using Canadian 
crutches; he reported that he was non-weightbearing on the 
left leg.  A February 1998 VA outpatient podiatry treatment 
record indicates that X-ray examination revealed that there 
was no sign of fusion of the left fourth toe posterior 
interphalangeal joint.  

A March 30, 1998 VA treatment record indicates that the 
veteran complained of soreness and a feeling of screw 
irritation in the left great toe.  Significantly, the Board 
points out that in an April 24, 1998 VA treatment record, the 
veteran's podiatrist stated that after the veteran's surgery 
in November 1997, the veteran's treatment was not complete 
and he had been awaiting orthotics and scheduling for 
additional surgery in April 1998.  It was felt that his 
convalescence should have continued from the November 1997 
surgery.  An April 14, 1998 VA operation report indicates 
that the veteran underwent removal of a screw from the left 
hallux and removal of a screw from the left first metatarsal.  
The report noted that the veteran had chronic irritation from 
the prominent hardware from the previous surgical procedures, 
namely the screws in the left hallux and the left first 
metatarsal.  

The Board finds that the evidence of record establishes that 
the veteran's service-connected left foot disability did not 
heal satisfactorily following the November 1997 surgery, and 
he required additional surgery on his left hallux on April 
14, 1998.  The Board notes that in March 1998 he still had 
complaints of foot pain and a feeling of screw irritation in 
the left toe, and X-ray examination indicated that bony union 
had not occurred in the fusion site.  The April 1998 opinion 
that his convalescence should have continued since the 
November 1997 surgery is unrebutted.  Thus, the Board finds 
that the criteria for a temporary total rating pursuant to 
38 C.F.R. § 4.29 and 4.30 for hospitalization and 
convalescence, from November 18, 1997 through April 13, 1998, 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.29, 4.30.  

In summary, a temporary total rating due to hospitalization 
and convalescence, from November 18, 1997 to April 13, 1998, 
is warranted for the reasons discussed above. 


ORDER

Entitlement to an extension of a temporary total evaluation 
pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on 
hospitalization and convalescence, from September 19, 1996 to 
March 1, 1997, is granted, subject to the criteria governing 
the award of monetary benefits. 

Entitlement to an extension of a temporary total evaluation 
pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on 
hospitalization and convalescence, from November 18, 1997 to 
April 13, 1998, is granted, subject to the criteria governing 
the award of monetary benefits. 


REMAND

The Board finds that additional clinical development is 
needed prior to a determination of the issues on appeal.  The 
veteran asserts that he is entitled to increased evaluations 
for his service-connected right and left foot disabilities.   

Initially, the Board notes that the veteran's claims for 
increased evaluations are well-grounded.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Review of the record reveals that an October 1989 VA 
examination report reflects a diagnosis of bilateral plantar 
calluses of the first and fifth toes and recent surgery of 
both feet.  X-ray examination revealed evidence of 
osteotomies on the distal necks of the right second and 
fourth metatarsals, the excision of the distal head of the 
proximal phalanx of the right fifth toe, osteotomies of the 
distal necks of the left second and fifth metatarsal bones, 
and resection of the distal head of the proximal phalanx of 
the fifth toe.  The evidence of record indicates that the 
veteran has had several surgeries for his service-connected 
right or left foot disabilities from 1986 to 1998.   

Review of the record further reveals that the veteran 
underwent a VA examination in February 1998.  The VA 
examination report indicates that X-ray examination of the 
left foot revealed evidence of previous bunion surgery on 
that first great toe and post-surgical changes on the 
multiple toes.  X-ray examination of the right foot revealed 
chronic deformities involving the second through fifth 
metatarsal necks with degenerative changes at the second 
metatarsophalangeal joint.  There was evidence of previous 
surgery involving the first proximal phalanx.  It was noted 
that the findings were similar to those noted upon 
examination of October 1997.  The Board points out that the 
October 1997 X-ray examination findings are not associated 
with the claims folder.  The Board notes that the VA examiner 
did not specify the degree of severity of the veteran's foot 
disabilities, did not report the degree of functional loss, 
if any, that was caused by the service-connected foot 
disabilities, and did not indicate whether the veteran had 
malunion or nonunion of the tarsal or metatarsal bones.  The 
Board also points out that it does not appear that the 
veteran's right foot was examined, except for X-ray 
examination.  

Lastly, the Board finds that the RO should consider whether 
an extraschedular evaluation is warranted for the service-
connected foot disabilities.  Review of the record reveals 
that the VA examiner who performed the February 1998 VA 
examination, indicated that the veteran's service-connected 
foot disabilities might preclude the veteran from doing 
physical activities and labor, but should not prevent him 
from doing sedentary type work.  The provisions of 38 C.F.R. 
§ 3.321(b) (1999) provide that in exceptional cases where 
evaluations provided by the VA Schedule for Rating 
Disabilities are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  See 38 C.F.R. § 3.321(b) (1999).  
Thus, the Board finds that the RO should consider whether an 
extraschedular evaluation is warranted for the service-
connected foot disabilities.    

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1999).  Fulfillment of the VA's duty to 
assist includes providing a complete and thorough medical 
examination of the claimed disability that takes into account 
the records of the veteran's prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It also includes an examination by a specialist when 
deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the VA's duty to assist includes 
assisting the veteran in securing clinical and treatment 
records when such records exist, but are not on file.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his service-connected metatarsalgia 
of the right foot and the status post 
screw removal of the left great toe with 
elevating osteotomy of the left third 
metatarsal and left hallux since 1996.  
Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  The 
RO should obtain a copy of the October 
1997 VA X-ray examination report and the 
VA hospitalization records dated in 
November 1997.  The veteran should be 
asked to sign any necessary consent forms 
for the release private records.    

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the veteran's service-
connected metatarsalgia of the right foot 
and status post screw removal of the left 
great toe with elevating osteotomy of the 
third left metatarsal and left hallux.  
The examination should include any tests 
or studies deemed necessary for an 
accurate assessment.  X-ray examination 
of the feet and toes should be performed.  
The examiner should specify all foot 
disabilities found and specify which 
symptoms are associated with each of the 
disorders.  The examiner should indicate 
whether there is malunion or nonunion of 
the tarsal or metatarsals bones of each 
foot and render an opinion as to whether 
the service-connected foot disabilities 
are "mild," "moderate," "moderately 
severe," or "severe."  The examiner 
should specifically comment on the 
functional limitations, if any, caused by 
the veteran's service-connected foot 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner should specifically comment on 
whether pain is visibly manifested on 
movement of the joints, whether muscle 
atrophy attributable to the service-
connected disabilities is present, 
whether changes in the condition of the 
skin that are indicative of disuse due to 
the service-connected disabilities are 
present, and whether any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities are present.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.

3.  Thereafter, the RO should review all 
the additional evidence and adjudicate 
the claims for increased evaluations for 
metatarsalgia of the right foot and 
status post screw removal of the left 
great toe with elevating osteotomy of the 
left third metatarsal and left hallux.  
The RO should consider whether an 
extraschedular evaluation is warranted.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

